Case 2:16-cv-14050-MAG-RSW ECF No. 360 filed 05/30/19          PageID.42107    Page 1 of 1


                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOURTHERN DIVISION

  UNITED STATES OF AMERICA,
                                                          Civil Action No.
               Plaintiff,                           2:16-cv-14050 (MAG) (RSW)

        vs.                                                District Judge:
                                                      Hon. Mark A. Goldsmith
  QUICKEN LOANS INC.,
                                                         Magistrate Judge:
               Defendant.                              Hon. R. Steven Whalen

                            FURTHER STIPULATED ORDER
                              REGARDING SCHEDULING

        WHEREAS, under prior orders the Court revised and set certain deadlines

  and schedules for pending matters in the case and the parties stipulate and agree

  that the case deadlines and schedules should be further revised;

        IT IS HEREBY ORDERED that:

     1. All motions, filings and submissions due by May 29, 2019 are now due

        by June 3, 2019.

     2. The date set forth in paragraph 3 of the Stipulated Order Regarding

        Scheduling of Certain Filings (Dkt. 357), shall be further extended to

        expire on June 3, 2019, unless L.R. 5.3(b) relief is sought at that time.

     3. All other case deadlines remain the same.

  SO ORDERED.

  Dated: May 30, 2019                           s/Mark A. Goldsmith
        Detroit, Michigan                       MARK A. GOLDSMITH
                                                United States District Judge
                                            1
